DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201820802346.7, filed on 05/28/2018.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3. 	Claims 3, 4, and 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 3 recites the limitation "the hollow connecting tube is provided with two retaining portions" in line 3. It is unclear if the “two retaining portions” include the “a retaining portion” previously recited in claim 2 or if the “two retaining portions” are two additional retaining portions. Additionally, claim 3 recites the limitation “the first end of the rod body is provided with two buckling portions” in line 7. It is unclear if the “two buckling portions” include the “a buckling portion” previously recited in claim 2 or if the “two buckling portions” are two additional buckling portions.
	b. Claim 4 recites the limitation “both sides of the base body” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
c. Claim 10 recites the limitation “the side of the locking body is close to the hollow connecting tube” in lines 6-7. The term “close to” in claim 10 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	d. Claims 11-12 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-8, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US Patent Publication 2016/0120148).
	a. Regarding claim 1, Hill discloses a combined adjustable pet ball-throwing rod comprising a front ball socket 2 [two finger-like cylinder projections (2); alternate gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2) [0004]] fixed to a first end of a rod body 12 [extension pole (12) [0004]]; the front ball socket 2 is provided with a hollow connecting tube 3 [a cylinder shaft approximately 17 mm in diameter (3). Said shaft (3) of top “gripper” component being capable of interacting in a male/female connection with complimentary gripper components (4) [0004]]; a rear ball socket 5 [two finger-like cylinders measuring approximately 6 mm in diameter and 55 mm in length (5); gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2),(5) [0004]] is detachable and slidably sleeved on hollow connecting tube 3; the front ball socket and the rear ball socket form an elastic ball socket [The materials used for any of the components mentioned could be plastic or metal, or other polymer of similar strength and flexibility [0004] FIGS. 7-11].	
b. Regarding claim 2, Hill discloses the combined adjustable pet ball-throwing rod according to claim 1, wherein, the hollow connecting tube 3 is provided with a retaining portion 8 [button (8) inside the cylinder of the top gripper component (3) [0004], the first end of the rod body 12 is provided with a 7, and the buckling portion is buckled in the retaining portion [the bottom cylinder of the gripper component (6) to have symmetrical holes in its shaft wall along both sides of its length (7) capable of holding a locking button in place (8) [0004]].
	c. Regarding claim 3, Hill discloses the combined adjustable pet ball-throwing rod according to claim 2, wherein, the hollow connecting tube 3 is provided with two retaining portions 8 [button (8) inside the cylinder of the top gripper component (3) [0004] respectively located on two side walls of the hollow connecting tube 3 wherein the two side walls of the hollow connecting tube 3 are opposite to each other and the first end of the rod body 12 is provided with two buckling portions 6 and one buckling portion of the two buckling portions is buckled in one retaining portion of the two retaining portions [the bottom cylinder of the gripper component (6) to have symmetrical holes in its shaft wall along both sides of its length (7) capable of holding a locking button in place (8) [0004]]. 
	d. Regarding claim 4, Hill discloses the combined adjustable pet ball-throwing rod according to claim 3, wherein the first end of the rod body 12 is provided with a base body 10M and the two buckling portions 8 [button (8) inside the cylinder of the top gripper component (3) [0004] are respectively located on both sides of the base body [The bottom of the cylinder of the bottom gripper (10M) with the button inside the bottom gripper [0004]; the bottom cylinder of the gripper component (6) to have symmetrical holes in its shaft wall along both sides of its length (7) capable of holding a locking button in place (8) [0004]].  
	e. Regarding claim 5, Hill discloses the combined adjustable pet ball-throwing rod according to claim 1, wherein a through hole 9T is formed on the hollow connecting tube 3 [the holes necessary to receive and use the button (9) [0004]]; a locking hole 7 corresponding to the through hole is formed at the first end of the rod body 12 [the multiple holes arrangements along its length (7) [0004]]; a locking member passes through the through hole and the locking hole [locking member having button 8 [FIG. 1]. 
	f. Regarding claim 6, Hill discloses the combined adjustable pet ball-throwing rod according to claim 1, wherein front ball socket 2 is provided with a first elastic claw provided at one end of the hollow connecting tube 3 [two finger-like cylinder projections (2); alternate gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2) [0004]], and the first elastic claw is an elastic piece [The materials used for any of the components mentioned could be plastic or metal, or other polymer of similar strength and flexibility [0004] FIGS. 7-11] recessed opposite to the rear ball socket 5 [two finger-like cylinders measuring approximately 6 mm in diameter and 55 mm in length (5); gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2),(5) [0004]]. 
	g. Regarding claim 7 Hill discloses the combined adjustable pet ball-throwing rod according to claim 6, wherein an opening is formed in a middle of the first elastic claw and the opening extends to an edge of the first elastic claw [two finger-like cylinder projections (2); alternate gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2) [0004]].
h. Regarding claim 8, Hill discloses the combined adjustable pet ball-throwing rod according to claim 1, wherein the rear ball socket 5 [two finger-like cylinders measuring approximately 6 mm in diameter and 55 mm in length (5); gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2),(5) [0004]] comprises a hollow sleeve 10F sleeved outside the hollow connecting tube 3 and a locking device 6 is provided on one side of the hollow sleeve 10F to fix the hollow sleeve outside the hollow connecting tube [top gripper component male cylinder (10M) can then slide into the bottom gripper female cylinder (10F) and utilize the multiple holes arrangements along its length (7) to set the gripper size; The bottom of the cylinder of the bottom gripper (10M) with the button inside the bottom gripper [0004]; the bottom cylinder of the gripper component (6) to have symmetrical holes in its shaft wall along both sides of its length (7) capable of holding a locking button in place (8) [0004]]. 
	i. Regarding claim 14, Hill discloses the combined adjustable pet ball-throwing rod according to claim 8, wherein the rear ball socket 5 further comprises a second elastic claw provided at one end of the hollow sleeve [two finger-like cylinders measuring approximately 6 mm in diameter and 55 mm in length (5); gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2),(5) [0004]]  and the second elastic claw is an elastic piece [The materials used for any of the components mentioned could be plastic or metal, or other polymer of similar strength and flexibility [0004] FIGS. 7-11] recessed opposite to the front ball socket 2 [two finger-like cylinder projections (2); alternate gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2) [0004]].
 	j. Regarding claim 15, Hill discloses the combined adjustable pet ball-throwing rod according to claim 14, wherein the first elastic claw and the second elastic claw are located on an outer surface of the elastic ball socket [two finger-like cylinders measuring approximately 6 mm in diameter and 55 mm in length (5); gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2),(5) [0004]; two finger-like cylinder projections (2); alternate gripper shapes such as sections of the surface of a sphere or square could be used in place of the finger like cylinder projections (2) [0004]].
k. Regarding claim 16, Hill discloses the combined adjustable pet ball-throwing rod according to claim 1, wherein a second end of the rod body 12 is provided with a grip 14 [the handle (14) [0004]]. 
	l. Regarding claim 18, Hill discloses the combined adjustable pet ball-throwing rod according to claim 2, wherein a through hole 9T is formed on the hollow connecting tube 3 [the holes necessary to receive and use the button (9) [0004]]; a locking hole 7 corresponding to the through hole is formed at the first end of the rod body 12 [the multiple holes arrangements along its length (7) [0004]]; a locking member passes through the through hole and the locking hole [locking member having button 8 [FIG. 1]. 
	m. Regarding claim 19, Hill discloses the combined adjustable pet ball-throwing rod according to claim 3, wherein a through hole 9T is formed on the hollow connecting tube 3 [the holes necessary to receive and use the button (9) [0004]]; a locking hole 7 corresponding to the through hole is formed at the first end of the rod body 12 [the multiple holes arrangements along its length (7) [0004]]; a locking member passes through the through hole and the locking hole [locking member having button 8 [FIG. 1]. 
n. Regarding claim 20, Hill discloses the combined adjustable pet ball-throwing rod according to claim 4, wherein a through hole 9T is formed on the hollow connecting tube 3 [the holes necessary to receive and use the button (9) [0004]]; a locking hole 7 corresponding to the through hole is formed at the first end of the rod body 12 [the multiple holes arrangements along its length (7) [0004]]; a locking member passes through the through hole and the locking hole [locking member having button 8 [FIG. 1]. 
 
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hill (US Patent Publication 2016/0120148) in view of Matsumoto et al. (US Patent Publication 2008/0004140).  
	a. Regarding claim 17, Hill teaches the combined adjustable pet ball-throwing rod according to claim 1, having a second end of rod body 12 [extension pole (12) [0004]]. Hill does not specifically teach a second end of rod body is provided with a hanging hole. Matsumoto teaches the second end of the rod body is provided with hanging hole 240 [retaining device 240 may be affixed to the outside of the first handle segment 205 to permit the throwing/retrieving apparatus 100 to be affixed to other supports or structures for carrying or storage. For example, the retaining device 240 may permit a user to clip the throwing/retrieving apparatus 100 to a belt or belt loop for carrying, or to hang the throwing/retrieving apparatus 100 from a hanger for storage [0045]] for the purpose of providing a ball throwing device with a hanging hole affixed to the second end of the rod body to hang the device from a hanger for storage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rod taught by Hill to include the second end of the rod body with a hanging hole as taught by Matsumoto because doing so would have provided a ball throwing device with a hanging hole affixed to the second end of the rod body to hang the device from a hanger for storage.	

Allowable Subject Matter
9.	Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643